DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s response and claim amendment filed 3/27/2022. Claims 1-20 are pending and considered below.

Response to Arguments
Claims 1-6, 8-13 and 15-19 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the judicial exception into a practical application and without an additional element which amounts to significantly more than the judicial exception. Identifying a condition of a transport is a revised step 2A, prong one, abstract idea. Identifying a number of items in the transport and a location of each of the items, and generating a safety notification are insignificant extra-solution activities under revised step 2A, prong two. Media, processors, memory, cameras and sensors are not significantly more than the judicial exception under step 2B since they are well-understood, routine and conventional features previously known to the transport vehicle industry. Claims 1-6, 8-13 and 15-19 remain rejected under 35 U.S.C. 101 for the reasons given below.
Applicant has amended independent claims 1, 8 and 15 to include verifying that each of the items is only counted once by cross-referencing an image captured by each camera, of the plurality of cameras, with an image captured by a different camera of the plurality of cameras. Applicant argued that neither McGuire (US-2015/0230042-A1) nor Tsuda (US-2014/0327752-A1) disclose cross-referencing images from two cameras to avoid double counting an item. However, Rattner et al. (US-2017/0068863-A1) discloses a system for vehicle occupancy detection using computer vision. Rattner discloses that, for very long buses or buses with multiple levels, multiple cameras should be deployed. Rattner further discloses identifying landmark features in each image frame that would allow the cameras to understand if a person has already been accounted for in another camera’s count (paragraph [0087]). Claims 1-2, 4, 8-9, 11, 15-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rattner et al. (US-2017/0068863-A1) for the reasons given below. Claims 3, 5-7, 10, 12-14, 17 and 19-20 are rejected under 35 U.S.C. 103 for the reasons given below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the judicial exception into a practical application and without an additional element which amounts to significantly more than the judicial exception.
Regarding claims 1-7, step 1 analysis, the subject matter of claims 1-7 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 1-7 are directed to a method.
Claims 1-7 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 1-7 are directed to a method for identifying a condition of a transport. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass a bus driver counting passengers by checking multiple video display screens.  Thus, the claims recite a mental process.
Claims 1-6 include the revised step 2A, prong two, additional elements of identifying a number of items in the transport and a location of each of the items, and generating a safety notification. Identifying a number of items in the transport and a location of each of the items is mere data gathering, which is a form of insignificant extra-solution activity. Generating a safety notification also represents insignificant extra-solution activity. Claims 1-6 do not recite revised step 2A, prong two additional elements that integrate the abstract idea into a practical application. Claims 1-6 generally link the use of the abstract idea to a particular technological environment or field of use (transport vehicles).
Claim 7 further includes the revised step 2A, prong two, additional elements of inhibiting the transport from starting when the transport is not started, and inactivating the transport when the transport is started and parked. These additional limitations positively recite a control function and apply the abstract idea in a meaningful way beyond generally linking the use of the abstract idea to the technological environment of transport vehicles. Therefore, claim 7 is not rejected under 35 U.S.C. 101.
Claims 1-6 include the step 2B additional elements of a processor and a plurality of cameras. Claim 6 includes the step 2B additional element of one or more sensors. Applicant’s specification does not provide any indication that the processor, cameras and sensors are anything other than conventional processors, cameras and sensors. Obtaining data is a well-understood, routine and conventional function when claimed using generic cameras and sensors. Receiving information and providing notifications are well-understood, routine and conventional functions when claimed using a generic processor. Processors, cameras and sensors are widely prevalent and in common use in transport vehicles. Processors, cameras and sensors are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the transport vehicle industry. Therefore, claims 1-6 are rejected under 35 U.S.C. 101. 
Regarding claims 8-14, step 1 analysis, the subject matter of claims 8-14 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 8-14 are directed to a device.
Claims 8-14 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 8-14 are directed to a device for identifying a condition of a transport. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass a bus driver counting passengers by checking multiple video display screens. Thus, the claims recite a mental process.
Claims 8-13 include the revised step 2A, prong two, additional elements of identifying a number of items in the transport and a position of each of the items, and generating a safety notification. Identifying a number of items in the transport and a position of each of the items is mere data gathering, which is a form of insignificant extra-solution activity. Generating a safety notification also represents insignificant extra-solution activity. Claims 8-13 do not recite revised step 2A, prong two additional elements that integrate the abstract idea into a practical application. Claims 8-13 generally link the use of the abstract idea to a particular technological environment or field of use (transport vehicles).
Claim 14 further includes the revised step 2A, prong two, additional elements of inhibiting the transport from starting when the transport is not started, and inactivating the transport when the transport is started and parked. These additional limitations positively recite a control function and apply the abstract idea in a meaningful way beyond generally linking the use of the abstract idea to the technological environment of transport vehicles. Therefore, claim 14 is not rejected under 35 U.S.C. 101.
Claims 8-13 include the step 2B additional elements of a plurality of cameras, a memory and a processor. Claim 13 further includes the step 2B additional element of one or more sensors. Applicant’s specification does not provide any indication that the cameras, memory, processor or sensors are anything other than conventional cameras, memory, processors and sensors. Receiving information and providing notifications are well-understood, routine and conventional functions when claimed using a generic processor and memory. Obtaining data is a well-understood, routine and conventional function when claimed using a generic camera and sensor. Processors, memory, cameras and sensors are widely prevalent and in common use in transport vehicles. Processors, memory, cameras and sensors are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the transport vehicle industry. Therefore, claims 8-13 are rejected under 35 U.S.C. 101.
Regarding claims 15-20, step 1 analysis, the subject matter of claims 15-20 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 15-20 are directed to a device.
Claims 15-20 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 15-20 are directed to a device for identifying a condition of a transport. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass a bus driver counting passengers by checking multiple video display screens. Thus, the claims recite a mental process.
Claims 15-19 include the revised step 2A, prong two, additional elements of identifying a number of items in the transport and a position of each of the items, and generating a safety notification. Identifying a number of items in the transport and a position of each of the items is mere data gathering, which is a form of insignificant extra-solution activity. Generating a safety notification also represents insignificant extra-solution activity. Claims 15-19 do not recite revised step 2A, prong two additional elements that integrate the abstract idea into a practical application. Claims 15-19 generally link the use of the abstract idea to a particular technological environment or field of use (transport vehicles).
Claim 20 further includes the revised step 2A, prong two, additional elements of inhibiting the transport from starting when the transport is not started, and inactivating the transport when the transport is started and parked. These additional limitations positively recite a control function and apply the abstract idea in a meaningful way beyond generally linking the use of the abstract idea to the technological environment of transport vehicles. Therefore, claim 20 is not rejected under 35 U.S.C. 101.
Claims 15-19 include the step 2B additional elements of a non-transitory computer readable medium, a processor and a plurality of cameras. Claim 19 further includes the step 2B additional element of one or more sensors. Applicant’s specification does not provide any indication that the non-transitory computer readable medium, processor, cameras or sensors are anything other than conventional media, processors, cameras and sensors. Receiving information and providing notifications are well-understood, routine and conventional functions when claimed using a generic medium and processor. Obtaining data is a well-understood, routine and conventional function when claimed using a generic camera and sensor. Media, processors, cameras and sensors are widely prevalent and in common use in transport vehicles. Media, processors, cameras and sensors are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the transport vehicle industry. Therefore, claims 15-19 are rejected under 35 U.S.C. 101.
See the 2019 Revised Patent Subject Matter Eligibility Guidance, which is available on the USPTO Website.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims should use the word “a” or “an” the first time an element is introduced, and should use “the” or “said” during subsequent use.
Terms should be used consistently in all claims, including dependent claims.
Regarding claims 7, 14 and 20, “the dangerous situation” lacks antecedent basis.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 8-9, 11, 15-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rattner et al. (US-2017/0068863-A1, hereinafter Rattner).
Regarding claim 1, Rattner discloses:
receiving, by a processor of a transport, an image of an interior of the transport (paragraphs [0033-0034] and FIG. 2A, camera-101, computer-200, processor(s) - 210, and vehicle-299);
by each camera of a plurality cameras in the interior (paragraph [0087]);
identifying, by the processor, items located in the interior (paragraphs [0081-0087] and FIG. 3C, face counter-340, and seat counter-350);
identifying, by the processor, a location of each of the items by comparing the plurality of images to a stored reference image (paragraphs [0077-0080] and FIG. 3C, training phase-330);
verifying, by the processor, that each of the items is only counted once by cross-referencing an image captured by each camera, of the plurality of cameras, with an image captured by a different camera of the plurality of cameras (paragraph [0087]);
identifying, by the processor, a condition of the transport (paragraph [0083] and FIG. 6B, temporal sequence of counts of face detection in an image-651, and temporal sequence of counts indicative of occupancy-652); and
generating, by the processor, a safety notification associated with an item based on the location of the item and the condition of the transport (paragraph [0101] and FIG. 2A, display-103, and transmitter (wireless)).
Regarding claim 2, Rattner further discloses:
wherein the stored reference image is an image of an empty transport (paragraph [0078]); 
wherein the method further comprises: identifying differences between the plurality of images and the stored image (paragraphs [0077-0087]); and
establishing a number of differences as the number of items (paragraphs [0077-0087]).
Regarding claim 4, Rattner further discloses:
wherein the identifying the location of each of the items further comprises: (paragraphs [0077-0080] and FIG. 3C, training phase-330);
identifying each of the items from the camera images (paragraphs [0081-0087] and FIG. 3C, face counter-340); and
mapping each of the items to location data of the transport interior (paragraphs [0081-0087] and FIG. 3C, seat counter-350).
Regarding claim 8, Rattner further discloses:
a plurality of cameras in an interior of the transport (paragraph [0087]);
a memory storing one or more instructions (paragraphs [0033-0034] and FIG. 2A, memory-220);
a processor that when executing the one or more instructions is configured to: (paragraphs [0033-0034] and FIG. 2A, camera-101, computer-200, processor(s) - 210, and vehicle-299);
receive an image of an interior of a transport from each camera of the plurality cameras (paragraph [0087]);
identify items located in the interior (paragraphs [0081-0087] and FIG. 3C, face counter-340, and seat counter-350);
identify a location of each of the items by comparing the plurality of images to a stored reference image (paragraphs [0077-0080] and FIG. 3C, training phase-330);
verify that each of the items is only counted once by cross-referencing an image captured by each camera, of the plurality of cameras, with an image captured by a different camera of the plurality of cameras (paragraph [0087]);
identify a condition of the transport (paragraph [0083] and FIG. 6B, temporal sequence of counts of face detection in an image-651, and temporal sequence of counts indicative of occupancy-652); and
generate a safety notification associated with an item based on the location of the item and the condition of the transport (paragraph [0101] and FIG. 2A, display-103, and transmitter (wireless)).
Regarding claim 9, Rattner further discloses:
wherein the stored reference image is an image of an empty transport (paragraph [0078]); 
wherein the processor is further configured to: (paragraphs [0033-0034] and FIG. 2A, camera-101, computer-200, processor(s) - 210, and vehicle-299);
identify differences between the plurality of images and the stored image (paragraphs [0077-0087]); and
establish a number of differences as the number of items (paragraphs [0077-0087]).
Regarding claim 11, Rattner further discloses:
wherein, when the processor is configured to identify the location of each of the items, the processor is further configured to: (paragraphs [0077-0080] and FIG. 3C, training phase-330);
identify each of the items from the camera images (paragraphs [0081-0087] and FIG. 3C, face counter-340); and
map each of items to location data of the transport interior (paragraphs [0081-0087] and FIG. 3C, seat counter-350).
Regarding claim 15, Rattner further discloses:
A non-transitory computer readable medium comprising one or more instructions that when executed by a processor of a transport cause the processor to perform: (paragraphs [0033-0034] and FIG. 2A, camera-101, computer-200, processor(s) - 210, memory-220, and vehicle-299);
receiving an image of an interior of the transport (paragraphs [0033-0034]);
by each camera of a plurality cameras in the interior (paragraph [0087]);
identifying items located in the interior (paragraphs [0081-0087] and FIG. 3C, face counter-340, and seat counter-350);
identifying a location of each of the items by comparing the plurality of images to a stored reference image (paragraphs [0077-0080] and FIG. 3C, training phase-330);
verifying that each item is only counted once by cross-referencing an image captured by each camera, of the plurality of cameras, with an image captured by a different camera of the plurality of cameras (paragraph [0087]);
identifying a condition of the transport (paragraph [0083] and FIG. 6B, temporal sequence of counts of face detection in an image-651, and temporal sequence of counts indicative of occupancy-652); and
generating a safety notification associated with an item based on the location of the item and the condition of the transport (paragraph [0101] and FIG. 2A, display-103, and transmitter (wireless)).
Regarding claim 16, Rattner further discloses:
wherein the stored reference image is an image of an empty transport (paragraph [0078]); 
wherein the one or more instructions further cause the processor to perform: (paragraphs [0033-0034] and FIG. 2A, camera-101, computer-200, processor(s) - 210, memory-220, and vehicle-299);
identifying differences between the plurality of images and the stored image (paragraphs [0077-0087]); and
establishing a number of differences as the number of items (paragraphs [0077-0087]).
Regarding claim 18, Rattner further discloses:
wherein the identifying the location of each of the items further comprises: (paragraphs [0077-0080] and FIG. 3C, training phase-330);
identifying each of the items from the camera images (paragraphs [0081-0087] and FIG. 3C, face counter-340); and
mapping each of the items to location data of the transport interior (paragraphs [0081-0087] and FIG. 3C, seat counter-350).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 12, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rattner, as applied to claims 1, 8 and 15 above, and further in view of McGuire (US-2015/0230042-A1, hereinafter McGuire).
Regarding claims 5 and 12, Rattner does not disclose a request for occupants to put down handheld devices and pay attention to the surroundings of the transport. However, McGuire discloses:
wherein the safety notification comprises one or more of: a request for occupants of the transport to put down handheld devices, a request to pay attention to surroundings of the transport (paragraphs [0040-0042]; FIG. 2, display-264, message-268, and arrow-269; and FIG. 8, open relay-instruct to place phone in box-818, alarm-834, and instruct to close box-842); and
a description of the condition of the transport (paragraph [0042], checks to see if the vehicle is in park or, alternatively, at or below a predetermined low speed).
McGuire teaches a registration system for cell phones which prevents a vehicle from being operated if the registered cell phone is not located in a cell phone holder (paragraphs [0040-0042]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system for tracking personal cell phones in a vehicle of McGuire into the system for tracking people in a vehicle of Rattner. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing distractions when a vehicle is moving.
Regarding claims 7 and 20, Rattner does not disclose a request for occupants to put down handheld devices and pay attention to the surroundings of the transport. However, McGuire further discloses:
wherein the identifying the condition of the transport further comprises: (paragraph [0042], checks to see if the vehicle is in park or, alternatively, at or below a predetermined low speed);
identifying the condition within a time period, and one of: (paragraphs [0040-0042] and FIG. 8, phone in the box? - 814, no - 816,840, box closed? - 822, loose registered phone detected - 830, and yes - 832); 
in response to identifying that the transport is not started (paragraph [0042] and FIG. 8, end - 810, and ignition off? - 860);
inhibiting the transport from starting until the dangerous situation is resolved (paragraphs [0032-0033] and FIG. 3, starter-306, starter switch-308, and vehicle disable device-310);
in response to identifying that the transport is started and parked (paragraph [0042] and FIG. 8, is vehicle in park? - 852, open box-set flag - 856, and ignition off? - 860);
inactivating the transport (paragraphs [0032-0033] and FIG. 3, starter-306, starter switch-308, and vehicle disable device-310); and
in response to identifying that the transport is started and not parked, providing, a second safety notification (paragraph [0042] and FIG. 8, is vehicle in park? - 852, ignition off? - 860, and alarm - 882).
McGuire teaches a registration system for cell phones which prevents a vehicle from being operated if the registered cell phone is not located in a cell phone holder (paragraphs [0040-0042]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system for tracking personal cell phones in a vehicle of McGuire into the system for tracking people in a vehicle of Rattner. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing distractions when a vehicle is moving.
Regarding claim 14, Rattner does not disclose a request for occupants to put down handheld devices and pay attention to the surroundings of the transport. However, McGuire further discloses:
wherein, when the processor is configured to identify the condition of the transport, the processor is further configured to: (paragraph [0042], checks to see if the vehicle is in park or, alternatively, at or below a predetermined low speed);
identifying the condition within a time period, and one of: (paragraphs [0040-0042] and FIG. 8, phone in the box? - 814, no - 816,840, box closed? - 822, loose registered phone detected - 830, and yes - 832); 
in response to an identification that the transport is not started (paragraph [0042] and FIG. 8, end - 810, and ignition off? - 860);
inhibit the transport from starting until the dangerous situation is resolved (paragraphs [0032-0033] and FIG. 3, starter-306, starter switch-308, and vehicle disable device-310);
in response to an identification that the transport is started and parked (paragraph [0042] and FIG. 8, is vehicle in park? - 852, open box-set flag - 856, and ignition off? - 860);
inactivate the transport (paragraphs [0032-0033] and FIG. 3, starter-306, starter switch-308, and vehicle disable device-310); and
in response to an identification that the transport is started and not parked, provide a second safety notification (paragraph [0042] and FIG. 8, is vehicle in park? - 852, ignition off? - 860, and alarm - 882).
McGuire teaches a registration system for cell phones which prevents a vehicle from being operated if the registered cell phone is not located in a cell phone holder (paragraphs [0040-0042]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system for tracking personal cell phones in a vehicle of McGuire into the system for tracking people in a vehicle of Rattner. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of preventing distractions when a vehicle is moving.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rattner, as applied to claims 1, 8 and 15 above, and further in view of Song et al. (US-2021/0039639-A1, hereinafter Song).
Regarding claim 3, Rattner does not disclose that the dangerous situation comprises another transport operating in an unsafe manner. However, Song discloses a system for generating accident risk information based on accident modeling information and a second driver profile, including the following features:
wherein the condition of the transport comprises: another transport operating in an unsafe manner in proximity to the transport (paragraph [0230]; FIG. 1, electronic device for vehicle-110, server-130, and surrounding vehicle-150; and FIG. 18, second corresponding vehicle-1832, and vehicle of interest-1834).
Song teaches that a second corresponding vehicle should be warned of the risk of accident when a vehicle of interest tries to overtake in a dangerous fashion (paragraph [0230]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of generating accident risk information based on accident modeling information and a second driver profile of Song into the system for tracking people in a vehicle of Rattner. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing a warning which may prevent an accident. A person of ordinary skill would recognize that it is particularly important for a driver to be aware of passenger conditions when another driver engages in dangerous driving behavior.
Regarding claim 10, Rattner does not disclose that the dangerous situation comprises another transport operating in an unsafe manner. However, Song further discloses:
wherein the condition of the transport comprises: another transport operating in an unsafe manner in proximity to the transport (paragraph [0230]; FIG. 1, electronic device for vehicle-110, server-130, and surrounding vehicle-150; and FIG. 18, second corresponding vehicle-1832, and vehicle of interest-1834).
Song teaches that a second corresponding vehicle should be warned of the risk of accident when a vehicle of interest tries to overtake in a dangerous fashion (paragraph [0230]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of generating accident risk information based on accident modeling information and a second driver profile of Song into the system for tracking people in a vehicle of Rattner. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing a warning which may prevent an accident. A person of ordinary skill would recognize that it is particularly important for a driver to be aware of passenger conditions when another driver engages in dangerous driving behavior.
Regarding claim 17, Rattner does not disclose that the dangerous situation comprises another transport operating in an unsafe manner. However, Song further discloses:
wherein the condition of the transport comprises: another transport operating in an unsafe manner in proximity to the transport (paragraph [0230]; FIG. 1, electronic device for vehicle-110, server-130, and surrounding vehicle-150; and FIG. 18, second corresponding vehicle-1832, and vehicle of interest-1834); and
wherein the safety notification comprises one or more of: a request for occupants of the transport to put down handheld devices, a request to pay attention to surroundings of the transport, and a description of the condition of the transport (paragraph [0230], when the second corresponding vehicle is operated without warning of the risk of accident that may be caused by the vehicle of interest, an accident may occur if the vehicle of interest tries to overtake in a dangerous fashion). 
Song teaches that a second corresponding vehicle should be warned of the risk of accident when a vehicle of interest tries to overtake in a dangerous fashion (paragraph [0230]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of generating accident risk information based on accident modeling information and a second driver profile of Song into the system for tracking people in a vehicle of Rattner. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing a warning which may prevent an accident. A person of ordinary skill would recognize that it is particularly important for a driver to be aware of passenger conditions when another driver engages in dangerous driving behavior.

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rattner, as applied to claims 1, 8 and 15 above, and further in view of Herman et al. (US-2020/0023811-A1, hereinafter Herman).
Regarding claim 6, Rattner does not disclose determining a weight distribution of the items. However, Herman discloses a vehicle load prediction system, including the following features:
receiving, by the processor, information identifying a current position and weight of each of the items from one or more sensors in the transport (paragraphs [0070-0080]; FIG. 1, vehicle-101, vehicle computer-105, and sensors-110; and FIG. 4, monitor loading conditions - 405, and safe conditions met during loading process? - 410);
receiving, by the processor, information identifying a weight distribution of each of the items from the one or more sensors (paragraphs [0070-0080]); and
providing, by the processor, an instruction to move one or more of the items to achieve a balanced weight distribution for the items (paragraph [0081] and FIG. 4, request modification of load - 415).
Herman teaches that, if the weight distribution of a vehicle is unacceptable, the vehicle computer should request that the passengers change seats and/or the cargo be rearranged (paragraphs [0080-0081]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of passenger and cargo weight distribution of Herman into the system for tracking people in a vehicle of Rattner. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of ensuring that the vehicle is operated in a safe manner. A person of ordinary skill would know that proper weight distribution is required for safe driving.

Regarding claim 13, Rattner does not disclose determining a weight distribution of the items. However, Herman further discloses:
further comprising one or more sensors configured to: provide information identifying a current position and weight of each of the items in the transport (paragraphs [0070-0080]; FIG. 1, vehicle-101, vehicle computer-105, and sensors-110; and FIG. 4, monitor loading conditions - 405, and safe conditions met during loading process? - 410);
provide information identifying a weight distribution of each of the items (paragraphs [0070-0080]); and
wherein the processor is further configured to: provide an instruction to move one or more of the items to achieve a balanced weight distribution for the items (paragraph [0081] and FIG. 4, request modification of load - 415).
Herman teaches that, if the weight distribution of a vehicle is unacceptable, the vehicle computer should request that the passengers change seats and/or the cargo be rearranged (paragraphs [0080-0081]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of passenger and cargo weight distribution of Herman into the system for tracking people in a vehicle of Rattner. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of ensuring that the vehicle is operated in a safe manner. A person of ordinary skill would know that proper weight distribution is required for safe driving.
Regarding claim 19, Rattner does not disclose determining a weight distribution of the items. However, Herman further discloses:
wherein the one or more instructions further cause the processor to perform: receiving information identifying a current position and weight of each of the items from one or more sensors in the transport (paragraphs [0070-0080]; FIG. 1, vehicle-101, vehicle computer-105, and sensors-110; and FIG. 4, monitor loading conditions - 405, and safe conditions met during loading process? - 410);
receiving information identifying a weight distribution of each of the items from the one or more sensors (paragraphs [0070-0080]); and
providing an instruction to move one or more of the items to achieve a balanced weight distribution for the items (paragraph [0081] and FIG. 4, request modification of load - 415).
Herman teaches that, if the weight distribution of a vehicle is unacceptable, the vehicle computer should request that the passengers change seats and/or the cargo be rearranged (paragraphs [0080-0081]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of passenger and cargo weight distribution of Herman into the system for tracking people in a vehicle of Rattner. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of ensuring that the vehicle is operated in a safe manner. A person of ordinary skill would know that proper weight distribution is required for safe driving.








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nandakumar et al. (US-2019/0370575-A1) discloses a method for providing a vehicle trip check which includes obtaining sensor data from sensors in a vehicle cabin. A machine learned model is trained to subtract background image data to determine a count of objects having a particular classification (paragraph [0066]).
Kuehnle et al. (US-2020/0279119-A1) discloses monitoring the operation of fleet vehicles using driver-facing cameras in the vehicles. The system determines how many passengers are present in the vehicle by finding faces in the cabin image data (paragraphs [0115-0123]).
Schmidt et al. (US-2021/0012125-A1) discloses a system for changing vehicle configuration based on vehicle storage compartment contents. A machine-learning camera memorizes an artificially created background as a reference image (paragraph [0024]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667